Exhibit 10.9


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), entered into on November 5, 2018,
is made by and between Brian Krzanich (the “Executive”) and CDK Global, Inc., a
Delaware corporation (the “Company”).
RECITALS
A.    It is the desire of the Company to assure itself of the services of the
Executive by engaging the Executive to perform services under the terms hereof.
B.    The Executive desires to provide services to the Company on the terms
herein provided.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.Certain Definitions.
(a)    “Action” shall have the meaning set forth in Section 10.
(b)    “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person, where “control” shall have the meaning given such term under Rule
405 of the Securities Act of 1933, as amended.
(c)    “Agreement” shall have the meaning set forth in the preamble hereto.
(d)    “Amendment Rights” shall have the meaning set forth in Section 5(b)(iii).
(e)    “Annual Base Salary” shall have the meaning set forth in Section 3(a).
(f)    “Annual Bonus” shall have the meaning set forth in Section 3(b).
(g)    “Board” shall mean the Board of Directors of the Company; provided, that
any reference to the Board in respect of compensation-related matters herein
shall be deemed to refer to the Compensation Committee of the Board, to the
extent consistent with the Company’s practice of making compensation
determinations for senior executives.
(h)    “Cause” shall mean: (A) the Executive’s substantial and repeated failure
to perform duties as reasonably directed by the Board (not as a consequence of
Disability) after written notice thereof and failure to cure within ten (10)
days; (B) the Executive’s misappropriation or fraud with regard to the Company
or its Affiliates or their respective assets; (C) conviction of, or the pleading
of guilty or nolo contendere to, a felony, or any other crime involving either
fraud or a breach





--------------------------------------------------------------------------------





of the Executive’s duty of loyalty with respect to the Company or any Affiliates
thereof, or any of its customers or suppliers that results in material injury to
the Company or any of its Affiliates; (D) the Executive’s willful violation of
the written policies of the Company or any of its Affiliates, or other willful
misconduct in connection with the performance of his duties that in either case
results in material injury to the Company or any of its Affiliates, after
written notice thereof and failure to cure within ten (10) days; or (E) the
Executive’s breach of any material provision of this Agreement, including
without limitation the confidentiality and non-disparagement provisions and the
non-competition and non-solicitation provisions to which the Executive is
subject, including without limitation Sections 6 and 7 hereof. For purpose of
the preceding sentence, no act or failure to act by the Executive shall be
considered “willful” unless done or omitted to be done by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board, or based
upon the advice of counsel for the Company, shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.
(i)    “CIC Plan” shall have the meaning set forth in Section 5(d).
(j)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(k)    “Co-Invest PVSOs” shall have the meaning set forth in Section 3(e)(ii).
(l)    “Commencement Date” shall have the meaning set forth in Section 2(b).
(m)    “Company” shall, except as otherwise provided in Sections 6 and 7, have
the meaning set forth in the preamble hereto.
(n)    “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death, or (ii) if the Executive’s
employment is terminated pursuant to Section 4(a)(ii)-(vi), the date specified
or otherwise effective pursuant to Section 4(b).
(o)    “Disability” shall mean the disability of the Executive caused by any
physical or mental injury, illness, or incapacity as a result of which the
Executive has been unable to effectively perform the essential functions of the
Executive’s duties for a continuous period of more than 120 days or for any 180
days (whether or not continuous) within a 365-day period, as determined by the
Board in good faith.
(p)    “Excise Tax” shall have the meaning set forth in Section 12.
(q)    “Executive” shall have the meaning set forth in the preamble hereto.


2



--------------------------------------------------------------------------------





(r)    “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s express written consent: (A) material diminution in the
Executive’s position, duties, responsibilities, or authority; or (B) a reduction
in the Executive’s Annual Base Salary (other than an across-the-board reduction
of not more than ten percent (10%) that applies generally to senior executives
of the Company) or Target Bonus as a percentage of Base Salary; or (C) a failure
of any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) of the Company to assume in writing the obligations
hereunder; or (D) the Company’s breach of a material provision of this
Agreement. A termination for Good Reason shall mean a termination by the
Executive effected by written notice given by the Executive to the Company
within thirty (30) days after the occurrence of the Good Reason event, unless
the Company shall, within fifteen (15) days after receiving such notice, take
such action as is necessary to fully remedy such Good Reason event in which case
the Good Reason event shall be deemed to have not occurred.
(s)    “Notice of Termination” shall have the meaning set forth in Section 4(b).
(t)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change in ownership or effective control, within the meaning of
Section 280G of the Code, of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code, as determined for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.
(u)    “Payment” shall have the meaning set forth in Section 12.
(v)    “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.
(w)    “Plan” shall have the meaning set forth in Section 3(e)(i).
(x)    “Proprietary Information” shall have the meaning set forth in
Section 7(a).
(y)    “PSUs” shall have the meaning set forth in Section 3(e)(i)(A).
(z)    “Purchased Shares” shall have the meaning set forth in Section 3(e)(ii).
(aa)    “PVSOs” shall have the meaning set forth in Section 3(e)(i)(C).
(bb)    “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount”
within the meaning of Section 280G(b)(3) of the Code.


3



--------------------------------------------------------------------------------





(cc)    “Severance Plan” shall mean the Company’s Corporate Officer Severance
Plan, as in effect from time to time.
(dd)    “Target Bonus” shall have the meaning set forth in Section 3(b).
(ee)    “Term” shall have the meaning set forth in Section 2(b).
2.    Employment; Appointment as a Director.
(a)    In General. The Company shall employ the Executive, and the Executive
shall enter the employ of the Company, for the period set forth in Section 2(b),
in the position set forth in Section 2(c), and upon the other terms and
conditions herein provided. In addition, the Board shall appoint the Executive
to the Board as set forth in Section 2(d).
(b)    Term of Employment. The term of employment under this Agreement shall be
for the period beginning immediately following the filing of the Company’s
quarterly report on Form 10-Q on November 7, 2018 (the “Commencement Date”), and
ending on the third (3rd) anniversary thereof (the “Term”), unless earlier
terminated as provided in Section 4. To the extent that the Executive’s
employment with the Company continues beyond the expiration of the Term, the
Executive shall be considered an “at-will” employee and shall not be entitled to
any additional payments or benefits (including severance benefits upon any
subsequent termination of employment for any reason whatsoever) under this
Agreement. The parties hereby agree that their respective rights and obligations
under Sections 6 through 25 (and to the extent necessary to the operation of
such Sections, Section 1) shall survive the expiration of the Term for any
reason.
(c)    Position and Duties.
(i)    During the Term, the Executive shall serve as the Company’s President and
Chief Executive Officer. The Executive shall have such responsibilities, duties,
and authority customary for such positions, as applicable, and such duties,
responsibilities, and authority may include services for (including services as
a director of) one or more subsidiaries of the Company. The Executive shall
report to the Board. The Executive agrees to observe and comply with all
applicable Company rules and policies as adopted from time to time by the
Company, including without limitation any stock ownership guidelines, claw-back
policies, policies relating to the hedging or pledging of Company stock owned by
the Executive or his immediate family members, and insider trading policies. The
Executive shall devote his full business time, skill, attention, and best
efforts to the performance of his duties hereunder; provided, however, that the
Executive shall be entitled to (A) serve on civic, charitable, and religious
boards, (B) serve on the board of one publicly traded company, subject to the
prior approval of the Board, and (C) manage the Executive’s personal and family
investments, in each case, to the extent that such activities do not materially
interfere with the performance of the


4



--------------------------------------------------------------------------------





Executive’s duties and responsibilities hereunder, are not in conflict with the
business interests of the Company or its Affiliates, and do not otherwise
compete with the business of the Company or its Affiliates. For the avoidance of
doubt, except with respect to the single public company directorship
contemplated by clause (B) above, the Executive shall not be entitled to serve
on the board of any other publicly traded firms during the Term without the
express written consent of the Board.
(ii)    The principal place of the Executive’s employment shall be the Company’s
corporate headquarters and the Executive acknowledges that he is expected to
serve no less than 70% of his business time for the Company at the Company’s
headquarters or at such other location(s) to which the Company may reasonably
require the Executive to travel for Company business purposes from time to time.
(d)    Board Appointment. The Executive will be appointed to the Board effective
as of the Commencement Date. During the Term, the Company shall nominate the
Executive for re-election as a director of the Company upon the expiration of
the Executive’s initial term as a director and upon the expiration of each
subsequent term thereafter. The Executive shall not be entitled to any
additional compensation for such board service while employed by the Company.
3.    Compensation and Related Matters.
(a)    Annual Base Salary. During the Term, the Executive shall receive a base
salary at an initial rate of one million dollars ($1,000,000) per annum. The
Executive’s base salary shall be paid in accordance with the customary payroll
practices of the Company and shall be subject to annual review by the Board
(the “Annual Base Salary”).
(b)    Annual Bonus. With respect to each fiscal year of the Company that ends
during the Term, the Executive shall be eligible to receive an annual cash bonus
(the “Annual Bonus”), with a target Annual Bonus amount equal to one hundred
fifty percent (150%) of the Annual Base Salary for such year (based on the
current rate in effect on the last day of such year) (the “Target Bonus”). The
Executive’s actual Annual Bonus for a given fiscal year, if any, shall be
determined on the basis of the Executive’s and/or the Company’s attainment of
objective financial and/or other subjective or objective criteria established by
the Board and communicated to the Executive at the beginning of such year.
Notwithstanding the foregoing, the Executive’s Annual Bonus for the 2019 fiscal
year shall be determined pursuant to the bonus plan and metrics in effect as of
the Commencement Date for fiscal 2019, including without limitation the
objective financial metrics in effect for other senior executives of the
Company, and the Executive’s actual annual bonus for fiscal 2019, if any, shall
be prorated to reflect the number of days worked in the year. Each such Annual
Bonus shall be payable on such date as is determined by the Board, but in any
event within the period required by Section 409A of the Code such that it
qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Department of


5



--------------------------------------------------------------------------------





Treasury Regulations (or any successor thereto). Notwithstanding the foregoing,
but subject to Section 5(b) below, no Annual Bonus shall be payable with respect
to any fiscal year unless the Executive remains continuously employed with the
Company on the date of payment.
(c)    Benefits. During the Term, the Executive shall be entitled to participate
in the employee benefit plans, programs, and arrangements of the Company now
(or, to the extent determined by the Board, hereafter) in effect from time to
time and applicable to senior executives of the Company, in accordance with
their terms, including, without limitation, retirement benefits, medical and
welfare benefits, and the use of a leased Company car.
(d)    Vacation. During the Term, the Executive shall be entitled to participate
in the Company’s vacation policy applicable to senior executives, and shall be
entitled to other Company-recognized paid holidays and floating personal days,
in each case in accordance with the Company’s policies. Any vacation shall be
taken at the reasonable and mutual convenience of the Company and the Executive.
(e)    Equity Compensation.
(i)    Initial Equity Grant. On, or within five (5) business days following, the
first day in an open trading window for executive officers of the Company that
follows the Commencement Date, the Executive shall be granted, pursuant to the
Company’s 2014 Omnibus Award Plan (the “Plan”):
(A)    a target number of performance stock units (“PSUs”), which PSUs shall
have an aggregate grant date fair value of eight million seven hundred fifty
thousand dollars ($8,750,000), as determined by the Board. The PSUs shall be
subject to such other terms as are applicable to the grants of PSUs to other
senior executives of the Company during fiscal year 2019 (including without
limitation the objective financial metrics in effect for PSUs granted to other
senior executives of the Company) as set forth in the applicable grant agreement
and in the Plan;
(B)    a number of time-vesting stock options, which stock options shall have an
aggregate grant date fair value of one million eight hundred seventy-five
thousand dollars ($1,875,000), as determined by the Board. The stock options
shall have a strike price equal to the closing price of the Company’s common
stock on the date of grant, shall have a ten (10) year term, shall vest in three
(3) equal annual installments on each of the first three (3) anniversaries of
the Commencement Date, and shall be subject to such other terms as set forth in
the applicable grant agreement and in the Plan; and
(C)    a target number of performance-vesting stock options (“PVSOs”), which
PVSOs shall have an aggregate grant date fair value of one million eight hundred
seventy-five thousand dollars ($1,875,000), as determined by the Board.


6



--------------------------------------------------------------------------------





The PVSOs shall have a strike price equal to the closing price of the Company’s
common stock on the date of grant, shall have a ten (10) year term, shall vest
on the third (3rd) anniversary of the Commencement Date if and only if (x) the
Executive remains employed with the Company in good standing through such
anniversary and (y) the average closing price of the Company’s common stock over
any period of twenty (20) consecutive trading days ending prior to such
anniversary exceeds the closing price of the Company’s common stock on the date
of grant by at least ten percent (10%), and shall be subject to such other terms
as set forth in the applicable grant agreement and in the Plan.
(ii)    Co-Investment PVSOs. Subject to the Executive’s purchase, on or prior to
the last day of the next open trading window for insiders of the Company
following the Commencement Date, of a number of shares of Company common stock
having an aggregate fair market value on the date of purchase of up to three
million dollars ($3,000,000) (the “Purchased Shares”) and his continued
employment with the Company in good standing as of the date of grant, the Board
shall grant to the Executive pursuant to the Plan additional PVSOs (“Co-Invest
PVSOs”) having an aggregate grant date fair value, as determined by the Board,
equal to the aggregate purchase date value of the Purchased Shares. The
Co-Invest PVSOs so granted shall have a strike price equal to the closing price
of the Company’s common stock on the date of grant, shall have a ten (10) year
term, shall vest in two equal installments (measured by grant date fair value)
on the third (3rd) and fourth (4th) anniversaries of the Commencement Date if
and only if (x) the Executive remains employed with the Company in good standing
through the applicable anniversary and (y)(i) with respect to the installment
that is eligible to vest on the third (3rd) anniversary of the Commencement
Date, the average closing price of the Company’s common stock over any period of
twenty (20) consecutive trading days ending prior to such anniversary exceeds
the closing price of the Company’s common stock on the date of grant by at least
fifteen percent (15%), and (ii) with respect to the installment that is eligible
to vest on the fourth (4th) anniversary of the Commencement Date, the average
closing price of the Company’s common stock over any period of twenty (20)
consecutive trading days ending prior to such anniversary exceeds the closing
price of the Company’s common stock on the date of grant by at least twenty
percent (20%), and shall be subject to such other terms as set forth in the
applicable grant agreement and in the Plan. The Executive agrees not to sell or
otherwise dispose of any of the Purchased Shares until the earlier of the fourth
(4th) anniversary of the date of grant of the Co-Invest PVSOs and the date on
which such Co-Invest PVSOs are forfeited. The Executive acknowledges further and
agrees that in all events any disposition of the Purchased Shares, exercise of
the Co-Invest PVSOs, or disposition of shares received upon exercise of the
Co-Invest PVSOs shall be subject to the Company’s stock ownership guidelines
applicable to senior officers of the Company, as in effect from time to time.
(iii)    Equity Compensation in Subsequent Years. The Executive’s target annual
equity awards in respect of fiscal year 2020 and thereafter shall have


7



--------------------------------------------------------------------------------





a grant date fair value of $12,500,000, as determined by the Board, and shall
consist of a mix of equity awards as determined in the sole discretion of the
Board in a manner consistent with such determinations for other members of
senior management of the Company.
(f)    Expenses.
(i)    Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable business travel and other business expenses
incurred by him in the performance of his duties to the Company, in accordance
with the Company’s expense reimbursement policies and procedures. The Company
will reimburse the Executive for his reasonable expenses for air travel between
his home in Atherton, California, and the Company’s headquarters during the
twelve (12) months following the Commencement Date, up to an aggregate maximum
reimbursement of sixty thousand dollars ($60,000). The Executive shall not be
entitled to any reimbursement for expenses incurred at any time relating to any
personal accommodations that are incurred by the Executive while performing his
duties at the Company’s headquarters or to any reimbursement for travel expenses
between his home in Atherton, California, and the Company’s headquarters that
are incurred following the first (1st) anniversary of the Commencement Date.
Further, to the extent that any expense reimbursements paid to the Executive
pursuant to this Agreement are considered taxable compensation income to the
Executive, such reimbursements shall be subject to applicable tax withholding,
and the Executive shall not be entitled to any “gross-up” or reimbursement in
respect of such taxes.
(ii)    Legal Expenses. The Company shall reimburse the Executive for
reasonable, documented legal fees incurred by the Executive in connection with
the negotiation, drafting, and execution of this Agreement (including exhibits),
which reimbursement shall not exceed thirty thousand dollars ($30,000).
4.    Termination. The Executive’s employment hereunder may be terminated prior
to the expiration of the Term by the Company or the Executive, as applicable,
without any breach of this Agreement only under the following circumstances:
(a)    Circumstances.
(i)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(ii)    Disability. If the Executive has incurred a Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive and the date specified in such notice, provided
that within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of his duties
hereunder.


8



--------------------------------------------------------------------------------





(iii)    Termination with Cause. The Company may terminate the Executive’s
employment with Cause.
(iv)    Termination without Cause. The Company may terminate the Executive’s
employment without Cause.
(v)    Resignation with Good Reason. The Executive may resign from his
employment with Good Reason.
(vi)    Resignation without Good Reason. The Executive may resign from his
employment without Good Reason upon not less than ninety (90) days’ advance
written notice to the Board.
(b)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 4 (other than termination
pursuant to Section 4(a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) except with respect to a termination pursuant to
Section 4(a)(iv) or (vi), setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifying a Date of
Termination as provided herein (a “Notice of Termination”). If the Company
delivers a Notice of Termination under Section 4(a)(ii), the Date of Termination
shall be at least thirty (30) days following the date of such notice; provided,
however, that such notice need not specify a Date of Termination, in which case
the Date of Termination shall be determined pursuant to Section 4(a)(ii). If the
Company delivers a Notice of Termination under Section 4(a)(iii) or 4(a)(iv),
the Date of Termination shall be, in the Company’s sole discretion, the date on
which the Executive receives such notice or any subsequent date selected by the
Company. If the Executive delivers a Notice of Termination under Section 4(a)(v)
or 4(a)(vi), the Date of Termination shall be at least ninety (90) days
following the date of such notice; provided, however, that the Company may, in
its sole discretion, accelerate the Date of Termination to any date that occurs
following the Company’s receipt of such notice, without pay in lieu of notice
and without changing the characterization of such termination as voluntary, even
if such date is prior to the date specified in such notice. The failure by the
Company or the Executive to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Executive hereunder or preclude the
Company or the Executive from asserting such fact or circumstance in enforcing
the Company’s or the Executive’s rights hereunder.
(c)    Termination of All Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall have been deemed to resign, as of
the Date of Termination or such other date requested by the Company, from his
position on the Board and all committees thereof (and, if applicable, from the
board of directors or similar governing bodies (and all committees thereof) of
all other


9



--------------------------------------------------------------------------------





Affiliates of the Company) and from all other positions and offices that the
Executive then holds with the Company and its Affiliates.
5.    Company Obligations upon Termination of Employment.
(a)    In General. Subject to Section 11(b), upon termination of the Executive’s
employment for any reason, the Executive (or the Executive’s estate) shall be
entitled to receive (i) any amount of the Executive’s Annual Base Salary earned
through the Date of Termination not theretofore paid, (ii) any expenses owed to
the Executive under Section 3(f), (iii) any accrued vacation pay owed to the
Executive pursuant to Section 3(d), and (iv) any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs, or arrangements under Section 3(c) (other than severance plans,
programs, or arrangements) or under the Company’s equity compensation plans,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs, or arrangements including, where
applicable, any death and disability benefits.
(b)    Termination without Cause or Resignation with Good Reason.
(i)    Subject to Section 11(b), if the Company terminates the Executive’s
employment without Cause pursuant to Section 4(a)(iv), or if the Executive
resigns from his employment with Good Reason pursuant to Section 4(a)(v), the
Company shall, in addition to the benefits and payments under Section 5(a), pay
or provide the Executive with the severance benefits that would be paid or
provided to the Executive upon such a termination of employment under the
Severance Plan as if he were then an Eligible Executive (as defined in the
Severance Plan), based on the terms and conditions of the Severance Plan as in
effect on the Commencement Date (without regard to any terms or conditions
permitting the Company to amend or terminate the Severance Plan); provided,
however, that (A) the Severance Pay (as defined in the Severance Plan) shall
equal two hundred percent (200%) of the Executive’s then-current Annual Base
Salary, and the Severance Period (as defined in the Severance Plan) shall be the
twenty-four (24) month period following the Date of Termination, and (B) solely
with respect to the Co-Invest PVSOs, the paragraph in the Severance Plan titled
“Treatment of Equity Benefits” shall be deemed to provide for prorated vesting
eligibility in accordance with such paragraph for the number of days during the
applicable performance period elapsed through the Date of Termination (and not
through the end of the Severance Period).
(ii)    The amounts payable to the Executive under this Section 5(b) shall be
contingent upon and subject to both the Executive’s compliance with the
covenants contained in Sections 6 and 7 and the Executive’s fulfillment of the
requirements for the receipt of severance benefits under the Severance Plan,
including execution and non-revocation of a general waiver and release of claims
agreement in the Company’s customary form (and the expiration of any applicable
revocation period), on or prior to the sixtieth (60th) day following the Date of


10



--------------------------------------------------------------------------------





Termination. The form and timing of severance benefits pursuant to this
Section 5(b) shall be as specified in the Severance Plan.
(iii)    Nothing in this Agreement require the Company to continue the Severance
Plan or limit the Company’s ability to amend or terminate the Severance Plan
with effect during the Term (as it applies to officers of the Company other than
the Executive) or after the Term (as it applies to any officer of the Company,
including the Executive) in accordance with the amendment and termination
provisions thereof, subject to any limitations on amending or terminating such
plan that would apply with respect to the Executive’s rights thereunder if he
were an Eligible Executive (collectively, the Company’s “Amendment Rights”).
(iv)    If the Executive’s employment with the Company continues beyond the
expiration of the Term, the Company agrees to designate the Executive as an
Eligible Executive under the Severance Plan with effect as of the first (1st)
day of the Executive’s continued employment with the Company following the
expiration of the Term, as such plan is in effect as of such date, subject in
all events to the Company’s Amendment Rights.
(c)    Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.
(d)    Change in Control. Notwithstanding anything in this Section 5 to the
contrary, in the event that any termination of the Executive’s employment
entitles him to any severance payments or benefits under the Company’s Amended
and Restated Change in Control Severance Plan for Corporate Officers (the “CIC
Plan”), the Executive shall not be entitled to any payments or benefits under
Section 5(b), and the CIC Plan shall control; provided, that in all events
Section 12 of this Agreement shall apply in lieu of Section 1.4 of the CIC Plan.
6.    Non-Competition; Non-Solicitation; Non-Hire.
(a)    The Executive shall not, at any time during the Executive’s employment
with the Company or during the twenty-four (24) month period following the date
of his termination of employment for any reason (whether before or after the
expiration of the Term):
(i)    directly or indirectly engage in, have any equity interest in, or manage
or operate any Person, firm, corporation, partnership, business, or entity
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant, or otherwise) that engages in (either directly or
through any subsidiary or Affiliate thereof) any business or activity that
competes with any of the businesses of the Company or any entity owned by the
Company. Notwithstanding the foregoing, the Executive shall be permitted to
acquire a passive stock or equity interest in such a business, provided that the
stock or other equity


11



--------------------------------------------------------------------------------





interest acquired is not more than five percent (5%) of the outstanding interest
in such business;
(ii)    directly or indirectly solicit, on his own behalf or on behalf of any
other Person or entity, the services of, or hire, any individual who is (or, at
any time during the previous year, was) an employee, independent contractor, or
director of the Company (other than an individual who was within the previous
year his personal assistant or secretary), or solicit any of the Company’s
then-current employees, independent contractors, or directors to terminate
services with the Company, provided that (A) following the six (6) month
anniversary of the Date of Termination, the foregoing shall not apply to any
employee, independent contractor, or director who has been terminated by the
Company at least six (6) months prior to such solicitation, and (B) the
placement of general advertisements in newspapers, magazines, or electronic
media shall not, by itself, constitute a breach of this Section 6(a)(ii); or
(iii)    directly or indirectly, on his own behalf or on behalf of any other
person or entity, recruit or otherwise solicit or induce any customer,
subscriber, or supplier of the Company to terminate its arrangement with the
Company, or otherwise change its relationship with the Company.
(b)    In the event that the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(c)    As used in this Section 6 and Section 7, the term “Company” shall include
the Company and each of its subsidiaries and Affiliates, and any and all
successors thereto.
7.    Nondisclosure of Proprietary Information; Nondisparagement.
(a)    Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to Section 7(c), the Executive shall at all times, whether
before or after the expiration of the Term, maintain in confidence and shall
not, directly or indirectly, use, disseminate, disclose or publish, or use, for
his benefit or the benefit of any Person, firm, corporation, or other entity,
any confidential or proprietary information or trade secrets of or relating to
the Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees, or


12



--------------------------------------------------------------------------------





other terms of employment (“Proprietary Information”), or deliver to any Person,
firm, corporation, or other entity any document, record, notebook, computer
program, or similar repository of or containing any such Proprietary
Information. The Executive’s obligation to maintain and not use, disseminate,
disclose or publish, or use, for his benefit or the benefit of any Person, firm,
corporation, or other entity, any Proprietary Information will continue so long
as such Proprietary Information is not, or has not by legitimate means become,
generally known and in the public domain (other than by means of the Executive’s
direct or indirect disclosure of such Proprietary Information) and continues to
be maintained as Proprietary Information by the Company. The parties hereby
stipulate and agree that as between them the Proprietary Information identified
herein is important and material and affects the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).
(b)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, and financial documents, and any other documents, concerning the
Company’s customers, business plans, marketing strategies, products, or
processes.
(c)    The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel in resisting or otherwise responding to such process.
(d)    The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders, or Affiliates, either orally or in writing, at any time; provided,
however, that the Executive may (A) confer in confidence with his legal
representatives, (B) make truthful statements as required by law or when
requested by a governmental, regulatory or similar body or entity, and/or (C)
make truthful statements in the course of performing his duties to the Company.
The Company shall instruct its directors and officers to not disparage the
Executive, either orally or in writing, at any time; provided, however, that the
Company shall not be required to instruct its directors and officers to refrain
from (X) conferring in confidence with their respect legal representatives, (Y)
making truthful statements as required by law or when requested by a
governmental, regulatory, or similar body or entity, and/or (Z) making truthful
statements in the course of performing duties to the Company.
(e)    Notwithstanding anything to the contrary contained herein, nothing in
this Agreement shall prohibit the Executive from reporting possible violations
of federal or state law or regulation to or otherwise cooperating with or
providing information requested by any governmental agency or entity, including,
but not limited to, the Department of Justice, the Securities and Exchange
Commission, the


13



--------------------------------------------------------------------------------





U.S. Equal Employment Opportunity Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. The Executive
does not need the prior authorization of the Company to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures.
(f)    Notwithstanding anything to the contrary contained herein, the Executive
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of Proprietary Information that is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If the
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Employee may disclose the Company’s Proprietary
Information to the Executive’s attorney and use the Proprietary Information in
the court proceeding if the Executive (A) files any document containing the
trade secret under seal; and (B) does not disclose the Proprietary Information,
except pursuant to court order.
8.    Injunctive Relief. The Executive recognizes and acknowledges that a breach
of any of the covenants contained in Sections 6 and 7 will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Accordingly, the Executive agrees that in the event
of a breach of any of the covenants contained in Sections 6 and 7, in addition
to any other remedy that may be available at law or in equity, the Company will
be entitled to specific performance and injunctive relief.
9.    Indemnification. During the Executive’s employment and service as a
director or officer (or both) and at all times thereafter during which the
Executive may be subject to liability, the Executive shall be entitled to
indemnification set forth in the Company’s Certificate of Incorporation and
By-laws to the maximum extent allowed under the laws of the State of Delaware
and he shall be entitled to the protection of any insurance policies the Company
may elect to maintain generally for the benefit of its directors and officers
against all costs, charges, and expenses incurred or sustained by him in
connection with any action, suit, or proceeding to which he may be made a party
by reason of his being or having been a director, officer, or employee of the
Company or any of its subsidiaries (other than any dispute, claim, or
controversy arising under or relating to this Agreement). Notwithstanding
anything to the contrary herein, the Executive’s rights under this Section 9
shall survive the termination of his employment for any reason and the
expiration of this Agreement for any reason.


14



--------------------------------------------------------------------------------





10.    Cooperation. The Executive agrees that, during and after his employment
with the Company, the Executive will assist the Company and its Affiliates in
the defense of any claims or potential claims that may be made or threatened to
be made against the Company or any of its Affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or
otherwise, that are not adverse to the Executive (each, an “Action”), and will
assist the Company and its Affiliates in the prosecution of any claims that may
be made by the Company or any of its Affiliates in any Action, to the extent
that such claims may relate to the Executive’s employment or the period of the
Executive’s employment by the Company and its Affiliates. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to participate (or otherwise become involved) in any such Action. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of the Company or any of its Affiliates (or their actions) to the
extent that such investigation may relate to the Executive’s employment or the
period of the Executive’s employment by the Company, regardless of whether a
lawsuit has then been filed against the Company or any of its Affiliates with
respect to such investigation. The Company or one of its Affiliates shall
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such cooperation following the date on which his
employment with the Company terminates.
11.    Section 409A of the Code.
(a)    General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Commencement Date. Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
any amounts payable hereunder will be taxable currently to the Executive under
Section 409A(a)(1)(A) of the Code and related Department of Treasury guidance,
the Company and the Executive shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement, and to avoid less-favorable accounting or tax consequences for the
Company, and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A of the Code or to comply with the requirements of Section 409A of the Code
and thereby avoid the application of penalty taxes thereunder; provided,
however, that this Section 11(a) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts
payable hereunder will not be subject to interest or


15



--------------------------------------------------------------------------------





penalties under Section 409A, and in no event whatsoever shall the Company or
any of its Affiliates be liable for any additional tax, interest, or penalties
that may be imposed on Executive as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code.
(b)    Separation from Service under Section 409A. Notwithstanding any provision
to the contrary in this Agreement: (i) no amount of non-qualified deferred
compensation subject to Section 409A of the Code that is payable in connection
with the termination of his employment pursuant to Section 5(a) or Section 5(b)
shall be paid to the Executive unless the termination of the Executive’s
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations; (ii) if the Executive is
deemed at the time of his separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent that delayed
commencement of any portion of the termination benefits to which the Executive
is entitled under this Agreement (after taking into account all exclusions
applicable to such termination benefits under Section 409A), including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 3(b), Section 5(a), or Section 5(b), is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Executive’s termination benefits shall not be provided to the Executive
prior to the earlier of (A) the expiration of the six-month period measured from
the date of the Executive’s “separation from service” with the Company (as such
term is defined in the Department of Treasury Regulations issued under Section
409A) and (B) the date of the Executive’s death; provided, that upon the earlier
of such dates, all payments deferred pursuant to this Section 11(b)(ii) shall be
paid to the Executive in a lump sum, and any remaining payments due under this
Agreement shall be paid as otherwise provided herein; (iii) the determination of
whether the Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including, without limitation, Section
1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto); (iv) for purposes of Section 409A of the Code, the
Executive’s right to receive installment payments pursuant to Section 5(b) shall
be treated as a right to receive a series of separate and distinct payments; and
(v) to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year.
12.    Section 280G of the Code. If it is determined (as hereafter provided)
that any payment or distribution by the Company to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this


16



--------------------------------------------------------------------------------





Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program, or arrangement, including without limitation any stock option,
stock appreciation right, other equity award, or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Code (or any successor provision thereto) by reason of being
contingent on a change in ownership or effective control of the Company or of a
substantial portion of the assets of the Company, within the meaning of Section
280G of the Code (or any successor provision thereto) or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
excise tax (such tax or taxes, together with any such interest or penalties, are
hereafter collectively referred to as the “Excise Tax”), then, in the event that
the after-tax value of all Payments to the Executive (such after-tax value to
reflect the reduction for the Excise Tax and all federal, state, and local
income, employment and other taxes on such Payments) would, in the aggregate, be
less than the after-tax value to the Executive (reflecting a reduction for all
such taxes in a like manner) of the Safe Harbor Amount, (a) the cash portions of
the Payments payable to the Executive under this Agreement shall be reduced, in
the reverse order in which they are due to be paid commencing with the latest
such payment, until the Parachute Value of all Payments paid to the Executive,
in the aggregate, equals the Safe Harbor Amount, and (b) if the reduction of the
cash portions of the Payments, payable under this Agreement, to zero would not
be sufficient to reduce the Parachute Value of all Payments to the Safe Harbor
Amount, then any cash portions of the Payments payable to the Executive under
any other agreements, policies, plans, programs, or arrangements shall be
reduced, in the reverse order in which they are due to be paid commencing with
the latest such payment, until the Parachute Value of all Payments paid to the
Executive, in the aggregate, equals the Safe Harbor Amount, and (c) if the
reduction of all cash portions of the Payments, payable pursuant to this
Agreement or otherwise, to zero would not be sufficient to reduce the Parachute
Value of all Payments to the Safe Harbor Amount, then non-cash portions of the
Payments shall be reduced, in the reverse order in which they are due to be paid
commencing with the latest such payment, until the Parachute Value of all
Payments paid to the Executive, in the aggregate, equals the Safe Harbor Amount.
All calculations under this section shall be determined by a national accounting
firm selected by the Company (which may include the Company’s outside auditors)
and provided to the Company and the Executive within fifteen (15) days prior to
the date on which any Payment is payable to the Executive, which determination
shall be binding on the Company and the Executive. The Company shall pay all
costs to obtain and provide such calculations to the Executive and the Company.
13.    Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign his
rights or obligations


17



--------------------------------------------------------------------------------





under this Agreement to any individual or entity. This Agreement shall be
binding upon and inure to the benefit of the Company and the Executive and their
respective successors, assigns, personnel, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. In
the event of the Executive’s death following a termination of his employment,
all unpaid amounts otherwise due to the Executive (including under Section 5)
shall be paid to his estate.
14.    Governing Law. This Agreement shall be governed, construed, interpreted,
and enforced in accordance with the substantive laws of the State of Illinois,
without reference to the principles of conflicts of law of Illinois or any other
jurisdiction, and where applicable, the laws of the United States.
15.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
16.    Notices. Any notice, request, claim, demand, document, and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, or sent by nationally recognized overnight courier, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):
(a)    If to the Company:
CDK Global, Inc.
1950 Hassell Road
Hoffman Estates, IL 60169
Fax: (847) 839-2604
Attention: Chief Financial Officer


and a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 757-3990
Attention: Lawrence I. Witdorchic


(b)    If to the Executive, at his most recent address on the payroll records of
the Company.
17.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


18



--------------------------------------------------------------------------------





18.    Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any term sheet). The parties hereto further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.
In the event that the terms of this Agreement conflict with the terms of any
other agreement, plan, or policy that does not expressly address the conflicting
provision of this Agreement, the terms of this Agreement will control.
19.    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of Company that expressly identifies the amended provision of
this Agreement. By an instrument in writing similarly executed and similarly
identifying the waived compliance, the Executive or a duly authorized officer of
the Company may waive compliance by the other party or parties with any
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.
20.    No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.
21.    Construction. This Agreement shall be deemed drafted equally by both of
the parties hereto. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any party shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections, or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary: (a) the plural includes the singular, and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; and (e) “herein,”
“hereof,” “hereunder,” and other similar compounds of the word “here”


19



--------------------------------------------------------------------------------





refer to the entire Agreement and not to any particular paragraph, subparagraph,
section, or subsection.
22.    Dispute Resolution. Except with respect to claims for injunctive relief
as contemplated by Section 8 or to enter judgment on an arbitration award
pursuant to this Section 22, any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted in Chicago, Illinois, before a single arbitrator, in accordance with
the rules of JAMS that are then in effect. Such arbitration shall be undertaken
in accordance with the JAMS Expedited Procedures, to the extent applicable.
Following the conclusion of the arbitration hearing, the arbitrator shall
prepare written findings of fact and conclusions of law. It is mutually agreed
that the written decision of the arbitrator shall be valid, binding, final, and
non-appealable; provided, however, that the parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration. Unless and only to the extent prohibited by applicable law,
the parties agree to preserve the confidentiality of all aspects of any
arbitration proceedings, findings, and decisions (whether by arbitrator or
court). To the extent permitted by law, the arbitrator’s fees and expenses will
be borne equally by each party. In the event that an action is brought to
enforce the provisions of this Agreement pursuant to this Section 22, each party
shall pay his or its own attorneys’ fees and expenses regardless of whether
there is a prevailing party in the opinion of the arbitrator deciding such
action or the court in which any such arbitration award is entered; provided,
that the arbitrator may in its discretion award costs, including reasonable
legal fees and expenses, to either party if it determines that to be
appropriate, and in all events the Company shall reimburse the Executive for his
reasonable legal fees and expenses if the Executive prevails on at least one
material issue. The parties agree that any claim for injunctive relief brought
by the Company pursuant to Section 8 shall be brought, and any judgment may be
entered for an arbitration award hereunder, solely in the U.S. District Court
for the Northern District of Illinois. Each party expressly and irrevocably
consents and submits to the jurisdiction and venue of each such court in
connection with any such legal proceeding, including to enforce any settlement,
order or award, and such party agrees to accept service of process by the other
party or any of its agents in connection with any such proceeding. EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF HIS OR ITS
RIGHTS OR OBLIGATIONS HEREUNDER.
23.    Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in


20



--------------------------------------------------------------------------------





lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.
24.    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.
25.    Employee Acknowledgment. The Executive acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on his own judgment.
[signature page follows]













The parties have executed this Agreement as of the date first written above.


CDK Global, Inc.


By:
/s/ Joe Tautges
Name: Joe Tautges
Title: EVP & CFO

Brian Krzanich


/s/ Brian Krzanich









21

